COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-143-CV
 
PRESBYTERIAN
COMMUNITY HOSPITAL                               APPELLANTS
OF DENTON D/B/A
PRESBYTERIAN HOSPITAL
OF DENTON AND CHAD
HAMMONDS, R.N.
 
                                                   V.
 
CONNIE
SMITH, INDIVIDUALLY, AND AS                                 APPELLEES
PERSONAL REPRESENTATIVE
OF THE ESTATE 
OF THOMAS EDWARD SMITH,
DECEASED, 
AND AS NEXT FRIEND FOR
THOMAS ANTHONY 
SMITH, A MINOR, AND
DOUGLAS SMITH AND 
STEPHANIE SMITH
 
                                               ----------
            FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants
Presbyterian Hospital Of Denton And Chad Hammonds, R.N.=s Motion
to Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by appellants,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  June 11, 2009




[1]See Tex. R. App. P. 47.4.